People ex rel. Miedel v Ponte (2015 NY Slip Op 00979)





People ex rel. Miedel v Ponte


2015 NY Slip Op 00979


Decided on February 5, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2015-00701	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Florian Miedel, etc., on behalf of Tenzin Jorden, petitioner, 
vJoseph Ponte, etc., et al., respondents.


Miedel & Mysliwiec, New York, N.Y. (Florian Miedel pro se of counsel), for petitioner.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Daniel S. Bresnahan, and Mary Kate Quinn of counsel), for respondents.
Writ of habeas corpus in the nature of an application for bail reduction upon Queens County Indictment No. 3033/14.

ADJUDGED that the writ is sustained, without costs or disbursements, and bail on Queens County Indictment No. 3033/14 is reduced to the sum of $100,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing that sum as a cash bail alternative; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the amount of $100,000 or has deposited that sum as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
RIVERA, J.P., CHAMBERS, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court
February 5, 2015